Citation Nr: 0119088	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for hydrocele of 
the right cord.  


REPRESENTATION

Appellant represented by:	James Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 


FINDINGS OF FACT

1.  Chondromalacia patella of the right knee results in no 
more than slight disability.  

2.  Chondromalacia patella of the left knee results in no 
more than slight disability.

3.  Hydrocele of the right cord is not present.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
chondromalacia patella of the right knee are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
Diagnostic Code 5257 (2000).

2.  The criteria for an increased evaluation for 
chondromalacia patella of the left knee are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
Diagnostic Code 5257 (2000).

3.  The criteria for an increased evaluation hydrocele of the 
right cord are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.115b, Diagnostic Code 7524 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (SCHEDULE), codified in 
C.F.R. Part 4.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Knees

Diagnostic Code 5257 refers to other impairment of the knee.  
The veteran has been in receipt of the rating of 10 percent 
for each knee under this diagnostic code.  Under this 
diagnostic code, recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.

The veteran underwent a VA examination in November 1998.  The 
veteran complained of discomfort in his knees after a days 
work.  However, the veteran also indicated that he did not 
take medication for his knees.  Examination revealed that the 
veteran walked without evidence of discomfort.  The knees 
were symmetrical and without effusion.  The knees were also 
stable and had completely normal range of motion with good 
muscle strength.  There was, however, very definite fine 
crepitance with flexion and extension of the knees, with 
pressure on the patella, and some clicking and popping with 
repeated flexion and extension.  X-rays of the knees were 
normal, and the impression was chondromalacia of the knees, 
with normal knee x-rays.  

During a hearing in April 1999, the veteran complained of 
pain in the knees.  The veteran indicated that he was unable 
to stand for more than an hour without taking a break.  The 
veteran also indicated that he knees would swell and that 
they would give out at times.  

During a hearing in May 2001, the veteran indicated that he 
was no longer working and that he was not able to work as a 
result of pain he experiences in his knees.  The veteran also 
indicated that he was no longer able to perform lawn work at 
home.  The veteran indicated that he was unable to stand for 
more than an hour or two hours before experiencing problems 
with his knees.   He also indicated that pain in his knees 
prevented him for walking more than three-quarters of a mile 
at a time and from climbing stairs. 

The evidence does not warrant a higher evaluation.  
Examination did not reveal instability or loss of motion.  
The only objective evidence of pathology present on 
examination was crepitance.  Although the veteran complains 
of pain in his knees that precludes various activities, 
treatment records similarly do not document treatment for a 
knee disorder, and the veteran has indicated that he does not 
receive prescription medication for pain associated with his 
knees.  Notwithstanding the veteran's complaints of pain, the 
minimal findings in the medical records suggest a disability 
that is no more than slight.  

Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board has considered the possibility of rating the 
veteran under other diagnostic codes pertaining to disability 
of the knees.  However, service connection is not in effect 
for arthritis, and examination has not revealed the presence 
of arthritis.  Moreover, the Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995), which addresses functional 
loss due to pain and the regulations 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45.  Even considering the veteran's complaints of 
pain, the objective evidence before the Board does not 
suggest a level of disability analogous to compensable 
limitation of motion, or for that matter suggest a disability 
that is more than slight.  See 38 C.F.R. § .471a, Diagnostic 
Codes, 5260, 5261.  The veteran does not suffer from 
ankylosis, removal or dislocation of the semilunar cartilage, 
malunion, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  A higher 
evaluation, therefore, is not available.

Hydroceles

Hydrocele of the right cord is evaluated as noncompensable 
for evaluation by analogy to removal of one of the testis 
under diagnostic code 7524.  Under that diagnostic code 
removal of one testis warrants a noncompensable evaluation 
and removal of both testis warrants a 30 percent evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7524.  

VA examination in November 1998 and February 2001 failed to 
reveal hydrocele of the spermatic cord.  The latter 
examination did reveal a small right varicocele.  The veteran 
contends that the right hydrocele is painful.  He also 
complains of erectile dysfunction he attributes to the 
hydrocele.  

Current treatment records, however, contain no reference to 
hydrocele.  Treatment records document impotence, as well as 
tightening of the foreskin, diagnosed as phimosis, in August 
1998.  Treatment records also show that the veteran underwent 
a circumcision in June 1998 in connection with a diagnosis of 
phimosis.  Those records do not contain any medical opinion 
suggesting that either phimosis or impotence was related to 
hydrocele, and the veteran has not claimed that that a 
physician informed him that such a relationship existed.  

In light of the absence of evidence of hydrocele during 
either the VA examinations in November 1998 and February 2001 
or in records of treatment since at least as early as 
September 1994, it appears that hydrocele is not present.  
Because the disorder is no longer present a compensable 
evaluation is not warranted.  

The Board has considered the possibility of a rating under a 
different diagnostic code.  However, because hydrocele is not 
present, evaluation by analogy to a different diagnostic code 
does not alter the Board's analysis.  The lack of a current 
disorder precludes a compensable evaluation.  


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

